            Case 1:21-cv-10960-RWZ Document 5 Filed 06/30/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 STEFANO GRANATA, JUDSON THOMAS, COLBY
 CANNIZZARO, CAMERON PROSPERI, THE GUN
 RUNNER, LCC, and FIREARMS POLICY COALITION,
 INC.,

                                Plaintiffs,
                                                                      CIVIL ACTION
                          v.                                          NO. 1:21-CV-10960-RWZ

 MAURA HEALEY, in her official capacity as Attorney
 General of Massachusetts, and THOMAS TURCO, in his
 official capacity as Secretary of Executive Office of Public
 Safety and Security of Massachusetts,

                                Defendants.


                  ASSENTED-TO MOTION BY DEFENDANTS
        FOR AN EXTENSION OF TIME TO FILE A RESPONSIVE PLEADING

       Pursuant to Federal Rule of Civil Procedure 6(b)(1), the Defendants, Attorney General

Maura Healey in her official capacity as the Attorney General of Massachusetts, and Thomas

Turco, in his official capacity as Secretary of the Executive Office of Public Safety and Security,

move to extend the time to file their responsive pleading until, and including, August 20, 2021.

Plaintiffs have assented to the allowance of this motion.

       In support of their motion, the Defendants state as follows:

       1.      In this action, Plaintiffs bring claims challenging the Massachusetts Approved

Firearms Roster and related regulations under the United States Constitution’s Second

Amendment.

       2.      Undersigned counsel has been assigned to represent both Attorney General Maura

Healey and Secretary Thomas Turco in this matter.


                                                 1
             Case 1:21-cv-10960-RWZ Document 5 Filed 06/30/21 Page 2 of 4




        3.      Plaintiffs served Attorney General Healey on June 16, 2021.

        4.      To undersigned counsel’s knowledge, as of June 30, 2021, Secretary Turco has not

been served.

        5.      Pursuant to Federal Rule of Civil Procedure 12(a)(1), the deadline for Attorney

General Healey to file a responsive pleading is July 7, 2021. The deadline for Secretary Turco to

file a responsive pleading would be 21 days after service of the summons and complaint.

        6.      To facilitate the filing of a single responsive pleading and due to undersigned

counsel’s conflicting responsibilities, additional time is needed to prepare a responsive pleading

to Plaintiffs’ claims.

        7.      Undersigned counsel AAG Fischer-Groban is out of the office from July 2 through

July 5, 2021. In addition, AAG Fischer-Groban is preparing final proposed findings of fact and

conclusions of law and other materials, due July 14, in Alliance for Automotive Innovation v.

Healey, D. Mass., Docket No. 1:20-cv-12090-DPW, with a hearing in that matter scheduled for

July 21, 2021. AAG Fischer-Groban is also preparing an opposition to a motion for partial

summary judgment, due July 16, in Glynn v. Kershaw, Suffolk Superior Court, Docket No.

1984CV02243.

        8.      AAG Gohlke is out of the office from July 2 through July 6, 2021. In addition,

AAG Gohlke is preparing a reply brief in support of the Commonwealth’s motion to dismiss, due

July 14, in Barry v. Massachusetts State Police, Suffolk Superior Court, Docket No.

2184CV00859. AAG Gohlke is also preparing an opposition to a motion for partial summary

judgment, due July 16, in Glynn v. Kershaw, Suffolk Superior Court, Docket No. 1984CV02243.

Further, AAG Gohlke is preparing a cross-motion for judgment on the pleadings, due July 30, in

Bandy v. Board of Appeal, Worcester Superior Court, Docket No. 2085CV01229.



                                                2
            Case 1:21-cv-10960-RWZ Document 5 Filed 06/30/21 Page 3 of 4




       9.      The Court has not yet calendared a scheduling conference pursuant to Local Rule

16.1. Allowance of this motion will not delay the progress or disposition of the case.



       WHEREFORE, Defendants respectfully request that the time within which they must file

and serve their responsive pleading be extended to, and including, August 20, 2021.




                                               Respectfully submitted,

                                               MAURA HEALEY, ATTORNEY GENERAL,
                                               and SECRETARY THOMAS TURCO,

                                               By their attorneys,

                                               /s/ Phoebe Fischer-Groban
                                               Phoebe Fischer-Groban, BBO No. 687068
                                               Grace Gohlke, BBO No. 704218 (admission
                                               pending)
                                               Assistant Attorneys General
                                               Office of the Attorney General
                                               Government Bureau
                                               One Ashburton Place, 20th Floor
 Dated: June 30, 2021                          Boston, MA 02108
                                               (617) 963-2589
                                               Phoebe.Fischer-Groban@mass.gov
                                               Grace.Gohlke@mass.gov




                                                3
          Case 1:21-cv-10960-RWZ Document 5 Filed 06/30/21 Page 4 of 4




                 CERTIFICATE PURSUANT TO LOCAL RULE 7.1(A)(2)

I hereby certify that, on June 28, 2021, I conferred with counsel for the Plaintiffs, Richard
Chambers. He represented that the Plaintiffs assent to this motion.

                                                      /s/ Phoebe Fischer-Groban
                                                      Phoebe Fischer-Groban
                                                      Assistant Attorney General



                                 CERTIFICATE OF SERVICE

I certify that this document filed through the CM/ECF system will be sent electronically to
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on June 30, 2021.

                                                      /s/ Phoebe Fischer-Groban
                                                      Phoebe Fischer-Groban
                                                      Assistant Attorney General




                                                 4
